Title: From Edward Hand to Elias Dayton, 28 March 1781
From: Hand, Edward
To: Dayton, Elias


                  
                     Sir
                     Head Quarters New Windsor 28th March 1781
                  
                  His Exy is much surprized that no Returns of your Line have been transmitted to Head Quarters since the late Arangement of the Army has taken place, he therefore desires me to inform you that it is his positive Orders that a Monthly state of the Jersey Line be transmitted to the Orderly Office, so as to reach it by the 25th—or at farthest by the last Saturday of every Month.  I am Sir
                  
               